CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST. SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS [ ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. Exhibit 10.1 EXECUTION COPY COOPERATION AGREEMENT This AGREEMENT, dated as of June 27, 2017 (this “ Agreement ”), is made and entered into by The Meet Group, Inc., a Delaware corporation (the “ Company ”), and each of the persons set forth on the signature page hereto (each, an “ Investor ” and collectively, the “ Investors ” or, with their respective affiliates and associates, the “ Investor Group ”), which presently are or may be deemed to be members of a “group” with respect to the common stock of the Company, $0.001 par value per share (the “ Common Stock ”), pursuant to Rule 13d-5 promulgated by the U.S. Securities and Exchange Commission (the “
